SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

46
CA 14-01098
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF SMALL SMILES LITIGATION
-----------------------------------------------
KELLY VARANO, AS PARENT AND NATURAL GUARDIAN OF
INFANT JEREMY BOHN, PLAINTIFF-RESPONDENT,

                    V                             MEMORANDUM AND ORDER

FORBA HOLDINGS, LLC, NOW KNOWN AS CHURCH
STREET HEALTH MANAGEMENT, LLC, FORBA, NY, LLC,
FORBA, LLC, NOW KNOWN AS LICSAC, LLC,
FORBA NY, LLC, NOW KNOWN AS LICSAC NY, LLC,
DD MARKETING, INC., DEROSE MANAGEMENT, LLC,
SMALL SMILES DENTISTRY OF SYRACUSE, LLC,
DANIEL E. DEROSE, MICHAEL A. DEROSE, D.D.S.,
EDWARD J. DEROSE, D.D.S., ADOLPH R.
PADULA, D.D.S., WILLIAM A. MUELLER, D.D.S.,
MICHAEL W. ROUMPH, NAVEED AMAN, D.D.S., KOURY
BONDS, D.D.S., YAQOOB KHAN, D.D.S.,
DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.


GOLDBERG SEGALLA LLP, ALBANY (MATTHEW S. LERNER OF COUNSEL), FOR
DEFENDANTS-APPELLANTS FORBA HOLDINGS, LLC, NOW KNOWN AS CHURCH
STREET HEALTH MANAGEMENT, LLC, FORBA, NY, LLC AND SMALL SMILES
DENTISTRY OF SYRACUSE, LLC.

O’CONNOR, O’CONNOR, BRESEE & FIRST, P.C., ALBANY (LIA B. MITCHELL OF
COUNSEL), FOR DEFENDANTS-APPELLANTS FORBA, LLC, NOW KNOWN AS LICSAC,
LLC, FORBA NY, LLC, NOW KNOWN AS LICSAC NY, LLC, DD MARKETING, INC.,
DEROSE MANAGEMENT, LLC, DANIEL E. DEROSE, MICHAEL A. DEROSE, D.D.S.,
EDWARD J. DEROSE, D.D.S., ADOLPH R. PADULA, D.D.S., WILLIAM A.
MUELLER, D.D.S. AND MICHAEL W. ROUMPH.

WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP, ALBANY (MELISSA A.
MURPHY-PETROS OF COUNSEL), FOR DEFENDANTS-APPELLANTS NAVEED AMAN,
D.D.S., KOURY BONDS, D.D.S. AND YAQOOB KHAN, D.D.S.

POWERS & SANTOLA, LLP, ALBANY (MICHAEL J. HUTTER OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeals from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered September 17, 2013. The order,
insofar as appealed from, denied in part the summary judgment motions
of defendants-appellants.
                                 -2-                            46
                                                         CA 14-01098

     It is hereby ORDERED that the case is held and the decision is
reserved in accordance with the following Memorandum: Defendants-
appellants (defendants) appeal from an order denying in part their
pretrial motions for summary judgment. We note that, in Varano v
FORBA Holdings, LLC ([appeal No. 2] ___ AD3d ___ [Feb. 6, 2015]),
decided herewith, we are reversing the order that granted plaintiff’s
motion pursuant to CPLR 4404 (a) to set aside the verdict, and we are
remitting the matter to Supreme Court to decide the motion following
an evidentiary hearing. In the interest of judicial economy, we hold
this case and reserve decision, pending resolution of that motion (see
generally Buffalo United Charter Sch. v New York State Pub. Empl.
Relations Bd., 107 AD3d 1437, 1438). In the event that the court
denies plaintiff’s motion upon remittal, these appeals by defendants
will be moot (see generally Douglas v Kingston Income Partners ‘87, 2
AD3d 1079, 1082, lv denied 2 NY3d 701).




Entered:   February 6, 2015                    Frances E. Cafarell
                                               Clerk of the Court